                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



DAVID B. HARRIS,                                                    Case No. 3:17-cv-01296-AA
                                                                      OPINION AND ORDER
              Plaintiff,

       vs.

UBH OF OREGON, LLC, dba Cedar Hills
Hospital,

              Defendant.


AIKEN, District Judge:

       Plaintiff David Hanis, proceeding prose and in for ma pauperis, filed this diversity action

against his former employer, defendant UBH of Oregon, LLC ("UBH"), asse1iing claims of

intentional infliction of emotional distress ("IIED") and defamation. I dismissed his IIED claim

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), but pe1mitted his defamation claim to

proceed. Now, UBH has filed a Motion to Dismiss (doc. 19), arguing that the statute oflimitations

has run on plaintiffs defamation claim. Plaintiff has not responded to the motion, leaving the

motion unopposed.


Page I - OPINION AND ORDER
                                         BACKGROUND

        Plaintiff formerly worked as a therapist for UBH. He alleges that on August 18, 2015, his

clinical supervisor, Shanna Branham, placed him on administrative leave after a patient accused

him of misconduct. On August 20, 2015, Branham asked plaintiff to return to work the next day.

When plaintiff returned to work on August 21, 2015, Branham fired him and explained that "while

'investigating' [the patient's] complaint, we ... looked at other things" including that plaintiff

"was late to work too often." Am. Comp!. ,r 20 (boldface in original).

       Plaintiff filed his initial Complaint (doc. 1) on August 21, 2017 and filed his Amended

Complaint (doc. 10) on October 20, 2017. Plaintiff served UBH on October 11, 2018.

                                           STANDARDS

        A statute of limitations defense may be raised by a motion to dismiss "if the running of the

statute is apparent on the face of the complaint." Jablon v. Dean Witter & Co., 614 F.2d 677,682

(9th Cir. 1980). A motion to dismiss can be granted "only if it appears beyond doubt that the

plaintiff can prove no set of facts in suppmt of his or her claim." Id. Under Federal Rule of Civil

Procedure 12(b)(6), a complaint is construed in favor of the plaintiff, and its factual allegations are

taken as true. Daniels-Hall v. Nat'! Educ. Ass 'n, 629 F.3d 992, 998 (9th Cir. 2010). However, the

plaintiff must assert factual allegations that are "enough to raise a right to relief above the

speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                           DISCUSSION

        Oregon has a one-year statute of limitation for defamation. Or. Rev. Stat. § 12.120(2).

Generally, the limitation period begins to run on the day that the allegedly defamatory statement

is made public. Bockv. Collier, 175 Or. 145, 148 (1944). However, the discovery rule applies to

defamation claims when defamatory statements are made in confidence and not something that




Page 2 - OPINION AND ORDER
plaintiff would be presumed to have known about, even exercising reasonable diligence. White v.

Gurnsey, 48 Or. App. 931,936 (1980). Under the discovery rule, the statute of limitations does

not begin to run until "the plaintiff learns, or with reasonable diligence should have learned, that

she has a cause of action." Id. at 935.

        Plaintiffs defamation claim is based on plaintiffs allegation that Branham told "the CEO

of CHH as well as other senior administrative personnel and ... human resources" that plaintiff

was late to work too often. Amend. Comp!.         ,r,r 13, 19.   Plaintiff alleges that Branham made that

statement between August 18, 2015 and August 21, 2015. Id. Plaintiff became aware of the

statement when Branham told him, that "we ... looked at other things" like his tardiness when

deciding to terminate plaintiff. Id. at   ,r 20   (boldface in original). At the latest, the statute of

limitations for plaintiffs defamation claim began to run that day-on August 21, 2015. Plaintiff

filed this lawsuit on August 21, 2017, two years after plaintiff learned about the statements and

approximately one year after the statute of limitations had expired. Thus, it is apparent from the

face of the Amended Complaint that plaintiffs defamation claim is baned by the statute of

limitations.

                                          CONCLUSION

       For the reasons stated above, UBH's Motion to Dismiss (doc. 19) is GRANTED and

plaintiffs defamation claim is DISMISSED with prejudice. As it is the only remaining claim in

this case, final judgement shall be entered.

       IT IS SO ORDERED.

       Dated this Jt:iday of January 2019.



                                          uLwl a/eA/v\/
                                           Ann Aiken
                                   United States District Judge


Page 3 - OPINION AND ORDER
